



Exhibit 10.1
[formofpbrsumeufiimg1a01.gif]
Performance Unit Grant Agreement    
Name
           [Associate Name]
  Employee ID
 
Date of Grant
[Grant Date]
Number of Performance Units Granted
[Grant Amount]



Performance Unit Grant
You have been granted the number of Performance Units listed above in
recognition of your expected future contributions to the success of J. C. Penney
Company, Inc. (“Company”). This Performance Unit grant is a “target” award,
which means that the number of Performance Units you will actually receive under
this grant may increase or decrease based on the Company’s actual results for
the Performance Cycle in the Payout Matrix established by the independent
members of the Board of Directors (“Board”) and set out below. Unless otherwise
noted, this grant is subject to all the terms, rules, and conditions of the 2014
J. C. Penney Company, Inc. Long-Term Incentive Plan (“Plan”) and the
implementing resolutions (“Resolutions”) approved by the Human Resources and
Compensation Committee of the Board (“Committee”). Capitalized terms not
otherwise defined herein shall have the respective meanings assigned to them in
the Plan and the Resolutions, as applicable. In order to receive the benefits
under this Performance Unit Grant Agreement (“Agreement”), you must
affirmatively accept the terms of this Agreement by signing it, whether
physically or via alternative electronic means acceptable to the Company,
acknowledging your acceptance of the terms under which this Performance Unit
award is granted. You have 90 days from the date this Agreement is made
available to you, either physically or electronically to accept the terms of
this Agreement. If you do not accept the terms of this Agreement in the
applicable 90 day period the Performance Units that are the subject of this
Agreement will be forfeited by you.


Definitions
Payout Matrix - The Payout Matrix is established by the independent members of
the Board at the beginning of the applicable Performance Cycle and describes the
percentage of units you will earn based on attainment of the applicable
Performance Measure, as described in the Payout Matrix, for the Performance
Cycle.


Performance Units - The performance units granted under this program are
restricted stock units with both performance-based and time-based vesting
features. Each performance unit shall at all times be deemed to have a value
equal to the then-current Fair Market Value of one share of J. C. Penney
Company, Inc. common stock of 50¢ par value (“Common Stock”). You can earn from
25% to 200% of the units granted based on the Company’s actual results for the
Performance Cycle, provided the threshold has been met.


Performance Cycle - The Performance Cycle will be a one year period that relates
to the Company’s 2018 fiscal year.


Performance Measure - The Company’s Earnings Before Interest, Taxes,
Depreciation and Amortization (EBITDA). EBITDA will be defined as earnings
before interest, taxes, depreciation, and amortization excluding (i) pension
expense under the J. C. Penney Corporation, Inc. Pension Plan, (ii) bonus
payments, (iii) equity expense (iv) real estate and other, (v) restructuring and
management transition charges, (vi) impairments, and (vii) asset sales.


How Your Actual Performance Units are Determined
The actual number of Performance Units, if any that are credited to your account
will be based on the Performance Measure for the Performance Cycle. The Payout
Matrix shown below indicates the percentage of Performance Units that you can
actually earn for the EBITDA results actually attained. Within 2½ months after
the end of the Performance Cycle the independent members of the Board of
Directors will certify the number of Performance Units, if any, that you are
eligible to receive for the Performance Cycle based on the Payout Matrix, and
subject to the discretion of the independent members of the Board to reduce the
number of Performance Units you earn, will determine the total number of
Performance Units awarded to you for the Performance Cycle.









--------------------------------------------------------------------------------





Payout Matrix


Performance
Payout %
[Max EBITDA]
200%
[Target EBITDA]
100%
[Threshold EBITDA]
25%



The payout percentage between the points outlined above are evenly interpolated


Vesting of Your Credited Performance Units
The actual Performance Units earned for the Performance Cycle will fully vest,
and the restrictions on your Performance Units will lapse on the third
anniversary of the Date of Grant above (the “Vest Date”), provided you remain
continuously employed by the Company through the Vest Date (unless your
Employment terminates due to your Retirement, Disability, death, job
restructuring, reduction in force, or unit closing).


Your vested Performance Units shall be distributed in shares of Common Stock as
soon as practicable on or following the earlier of (i) your separation from
service as a result of (A) your Retirement, Disability, or death, or (B) a job
restructuring, reduction in force, or unit closing, or (ii) the Vest Date
provided above.  Notwithstanding the foregoing, if (i) you are a specified
employee as defined under Section 409A of the Code and the related Treasury
regulations thereunder, (ii) your award is subject to Section 409A of the Code,
and (iii) you experience a separation from service as a result of your
Retirement your vested Performance Units shall be paid in shares of Common Stock
as soon as practicable following the earlier of (x) the date that is six months
following your separation from service due to Retirement (y) the date of your
death, or (z) any applicable Vest Date provided above. You shall not be allowed
to defer the payment of your shares of Common Stock to a later date.


Dividend Equivalents
You shall not have any rights as a stockholder until your Performance Units vest
and you are issued shares of Common Stock in cancellation of the vested
Performance Units. If the Company declares a dividend, you will accrue dividend
equivalents on earned Performance Units that have been credited to your account
in the amount of any dividend declared on the Common Stock. Dividend equivalents
shall continue to accrue until your Performance Units vest and you receive
actual shares of Common Stock in cancellation of the vested Performance Units.
The dividend equivalents shall be credited as additional Performance Units in
your account to be paid in shares of Common Stock on the Vest Date along with
the Performance Units to which they relate. The number of additional Performance
Units to be credited to your account shall be determined by dividing the
aggregate dividend payable with respect to the number of Performance Units in
your account by the closing price of the Common Stock on the New York Stock
Exchange on the dividend payment date. The additional Performance Units credited
to your account are subject to all of the terms and conditions of this
Performance Units award and the Plan and you shall forfeit your dividend
equivalent Performance Units in the event that you forfeit the Performance Units
to which they relate.


Separation from Service


Retirement, Disability, death, job restructuring, reduction in force, or unit
closing
If you experience a separation from service due to (i) Retirement, Disability,
or death, or (ii) job restructuring, reduction in force, or unit closing prior
to the Vest Date, you shall be entitled to a prorated number of Performance
Units earned under the Payout Matrix, determined as of the end of the
Performance Cycle. The pro-rata vesting of the Performance Units will be
determined by multiplying the number of Performance Units earned in the
Performance Cycle under the Payout Matrix by a fraction, the numerator of which
is the number of months from the “Date of Grant” above to the effective date of
the termination, inclusive, and the denominator of which is 36. Any Performance
Units earned under this termination provision shall be immediately vested and
delivered in shares of Common Stock within 2 ½ months of the end of the
Performance Cycle. Any Performance Units for which vesting is not accelerated
shall be cancelled on such employment termination.


Termination Pay Agreement
If you are party to a Termination Pay Agreement, in the event of an involuntary
separation from service without cause, or, if applicable, a voluntary separation
from service for good reason (each as defined in the Termination Pay Agreement),
any outstanding Performance Units will be treated in accordance with the terms
of the underlying Termination Pay Agreement, subject to (a) the execution and
delivery of a release in such form as may be required by the Company





--------------------------------------------------------------------------------





and (b) the expiration of the applicable revocation period for such release. Any
shares that vest under a termination agreement will be distributed as provided
in the “Vesting of Your Restricted Stock Units” section of this Notice.


Employment Termination in connection with a Change in Control
If Employment Termination (as defined in the Plan) in connection with a Change
in Control (as defined in the Plan) occurs prior to the end of the Performance
Cycle, the target number of Performance Units for such Performance Cycle shall
immediately vest and be payable in shares of JCPenney Common Stock. Upon
Employment Termination in connection with a Change in Control after the end of
the Performance Cycle, any outstanding Performance Units shall immediately vest
and be payable in shares of JCPenney Common Stock.


Covenants and Representations
By accepting this award you hereby acknowledge that your duties to the Company
require access to and creation of the Company’s confidential or proprietary
information and trade secrets (collectively, the “Proprietary Information”). The
Proprietary Information has been and will continue to be developed by the
Company and its subsidiaries and affiliates at substantial cost and constitutes
valuable and unique property of the Company. You further acknowledge that due to
the nature of your position, you will have access to Proprietary Information
affecting plans and operations in every location in which the Company (and its
subsidiaries and affiliates) does business or plans to do business throughout
the world, and your decisions and recommendations on behalf of the Company may
affect its operations throughout the world. Accordingly, by accepting this award
you acknowledge that the foregoing makes it reasonably necessary for the
protection of the Company’s business interests that you agree to the following
covenants in connection with (i) your involuntary separation from service, as
defined under Treasury regulation §1.409A-1(n), other than for Cause, or (ii)
your voluntary separation from service:
Confidentiality. You hereby covenant and agree that you shall not, without the
prior written consent of the Company, during your employment with the Company or
at any time thereafter disclose to any person not employed by the Company, or
use in connection with engaging in competition with the Company, any Proprietary
Information of the Company.
(a)
It is expressly understood and agreed that the Company’s Proprietary Information
is all nonpublic information relating to the Company’s business, including but
not limited to information, plans and strategies regarding suppliers, pricing,
marketing, customers, hiring and terminations, employee performance and
evaluations, internal reviews and investigations, short term and long range
plans, acquisitions and divestitures, advertising, information systems, sales
objectives and performance, as well as any other nonpublic information, the
nondisclosure of which may provide a competitive or economic advantage to the
Company. Proprietary Information shall not be deemed to have become public for
purposes of this Agreement where it has been disclosed or made public by or
through anyone acting in violation of a contractual, ethical, or legal
responsibility to maintain its confidentiality.

(b)
In the event you receive a subpoena, court order, or other summons that may
require you to disclose Proprietary Information, on pain of civil or criminal
penalty, you will promptly give notice to the Company of the subpoena or summons
and provide the Company an opportunity to appear at the Company’s expense and
challenge the disclosure of its Proprietary Information, and you shall provide
reasonable cooperation to the Company for purposes of affording the Company the
opportunity to prevent the disclosure of the Company’s Proprietary Information.

(c)
Nothing in this Agreement shall restrict you from, directly or indirectly,
initiating communications with or responding to any inquiry from, or providing
testimony before, the Securities and Exchange Commission (“SEC”), Financial
Industries Regulatory Authority (“FINRA”), or any other self-regulatory
organization or state or federal regulatory authority.

Nonsolicitation of Employees. You hereby covenant and agree that during your
employment with the Company and, in the event you, as noted above, (i) have a
voluntary separation from service, or (ii) have an involuntary separation from
service other than for Cause, that for a period equal to (x) 18 months, if you
are an Executive Vice President on the date of your separation from service, or
(y) 12 months, if you are a Senior Vice President, thereafter, you shall not,
without the prior written consent of the Company, on your own behalf or on the
behalf of any person, firm or company, directly or indirectly, attempt to
influence, persuade or induce, or assist any other person in so persuading or
inducing, any of the employees of the Company (or any of its subsidiaries or
affiliates) to give up his or her employment with the Company (or any of its
subsidiaries or affiliates), and you shall not directly or indirectly solicit or
hire employees





--------------------------------------------------------------------------------





of the Company (or any of its subsidiaries or affiliates) for employment with
any other employer, without regard to whether that employer is a Competing
Business, as defined below.
Noninterference with Business Relations. You hereby covenant and agree that
during your employment with the Company and, in the event you, as noted above,
(i) have a voluntary separation from service, or (ii) have an involuntary
separation from service other than for Cause, that for a period equal to (x) 18
months, if you are an Executive Vice President on the date of your separation
from service, or (y) 12 months, if you are a Senior Vice President, thereafter,
you shall not, without the prior written consent of the Company, on your own
behalf or on the behalf of any person, firm or company, directly or indirectly,
attempt to influence, persuade or induce, or assist any other person in so
persuading or inducing, any person, firm or company to cease doing business
with, reduce its business with, or decline to commence a business relationship
with, the Company (or any of its subsidiaries or affiliates).
Noncompetition.
(a)
You hereby covenant and agree that during your employment with the Company and,
in the event you, as noted above, (i) have a voluntary separation from service,
or (ii) have an involuntary separation from service other than for Cause, that
for a period equal to (x) 18 months, if you are an Executive Vice President on
the date of your separation from service, or (y) 12 months, if you are a Senior
Vice President, thereafter, you will not, except as otherwise provided for
below, undertake any work for a Competing Business, as defined in (b).

(b)
As used in this Agreement, the term “Competing Business” shall specifically
include, but not be limited to:

(i)
Kohl’s Corporation, Macy’s, Inc., Target Corporation, The TJX Companies, Inc.,
Ross Stores, Inc., Wal-Mart Stores, Inc, Amazon.com, Inc., and any of their
respective subsidiaries or affiliates, or

(ii)
any business (A) that, at any time during the Severance Period, competes
directly with the Corporation through sales of merchandise or services in the
United States or another country or commonwealth in which the Corporation,
including its divisions, affiliates and licensees, operates, and (B) where the
Executive performs services, whether paid or unpaid, in any capacity, including
as an officer, director, owner, consultant, employee, agent, or representative,
where such services involve the performance of (x) substantially similar duties
or oversight responsibilities as those performed by the Executive at any time
during the 12-month period preceding the Executive’s termination from the
Corporation for any reason, or (y) greater duties or responsibilities that
include such substantially similar duties or oversight responsibilities as those
referred to in (x); or

(iii)
any business that provides buying office or sourcing services to any business of
the types referred to in this section (b).

(c)
For purposes of this section, the restrictions on working for a Competing
Business shall include working at any location within the United States or
Puerto Rico. You acknowledge that the Company is a national retailer with
operations throughout the United States and Puerto Rico and that the duties and
responsibilities that you perform, or will perform, for the Company directly
impact the Company’s ability to compete with a Competing Business in a
nationwide marketplace. You further acknowledge that you have, or will have,
access to sensitive and confidential information of the Company that relates to
the Company’s ability to compete in a nationwide marketplace.

Non-Disparagement. You covenant that you will not make any statement or
representation, oral or written, that could adversely affect the reputation,
image, goodwill or commercial interests of the Company. This provision will be
construed as broadly as state or federal law permits, but no more broadly than
permitted by state or federal law. This provision is not intended to and does
not prohibit you from participating in a governmental investigation concerning
the Company, or providing truthful testimony in any lawsuit, arbitration,
mediation, negotiation or other matter. You agree not to incur any expenses,
obligations or liabilities on behalf of the Company.
Enforcement and Injunctive Relief. In addition to any other remedies to which
the Company is entitled, on the Company’s becoming aware that you have breached,
or potentially have breached, any of the Covenants and Representations set forth
in this Agreement, above, the Company shall have a right to seek recoupment of
the portion of any award under the Plan, or any plan or program that is a
successor to the Plan, that (i) vested within the 12 months prior to the date of
your voluntary separation from service or your involuntary separation from
service other than for cause, each under and as defined in your termination
agreement, and (ii) includes and is subject to these Covenants and





--------------------------------------------------------------------------------





Representations, including any proceeds or value received from the exercise or
sale of that portion of any such awards. Further, if you shall breach any of the
covenants contained herein, the Company may recover from you all such damages as
it may be entitled to under the terms of this Agreement, any other agreement
between the Company and you, at law, or in equity. In addition, you acknowledge
that any such breach of the Covenants and Representations in the Agreement is
likely to result in immediate and irreparable harm to the Company for which
money damages are likely to be inadequate. Accordingly, you consent to
injunctive and other appropriate equitable relief without the necessity of bond
in excess of $500.00 upon the institution of proceedings therefor by the Company
in order to protect the Company’s rights hereunder.


Recoupment
As provided in Section 12.19 of the Plan this Award is subject to any
compensation recoupment policy adopted by the Board or the Committee prior to or
after the effective date of the Plan, and as such policy may be amended from
time to time after its adoption.


This Performance Units grant does not constitute an employment contract. It does
not guarantee employment for the length of the vesting period or for any portion
thereof.















